tf-n 060

                                    CAUSE NO.: D-l-DC-12-201718


THE STATE OF TEXAS                                         IN THE DISTRICT COURTS
VS.                                                        OF TRAVIS COUNTY, TEXAS
BRANDON MONTGOMERY DANIEL                                  403RD JUDICIAL DISTRICT COURT



                 DISTRICT CLERK'S INFORMATION SHEET

THE FOLLOWING INFORMATION HAS BEEN COMPILED BY THE DISTRICT CLERK'S OFFICE:
Date of sentencing or order appealed from: JUNE 19, 2015
Date Motion for New Trial filed:

Name of Judge who entered judgment: JUDGE BRENDA P. KENNEDY
Name of Court Reporter: ROXANNE DAVENPORT
Court Reporter's Address: P. O. BOX 1748, AUSTIN, TEXAS 78767
Name of Defense Attorney: ROBERT ROMIG
Defense Attorney's Address:
1700 N. CONGRESS AVE. SUITE 460
AUSTIN, TX 78701
BUSINESS PHONE:(512)463-8600 FAX:(S12)463-8590
Defense Attorney on Appeal is: APPOINTED
Name and address of State's Attorney:
ROSEMARY LEHMBERG                  509WEST 11™ STREET, AUSTIN TEXAS 78701
Offense Charged:
Offense Convicted: CAPITAL MURDER

Defendant's Plea:
                                                                          FILED IN
Punishment Assessed:                                              COURT OF CRIMINAL APPEALS
Punishment Assessed By:
                                                                        AUG 0 3 2015
Punishment Assessed Enhanced by Prior Convictions:
Defendant Incarcerated: YES
                                                                      Abel Acosta, Cier*
Appeal Bond Set at: NONE
Type Appeal Bond Posted: N/A
Date Notice of Appeal filed:JULY 28, 2015
DATE CLERK'S RECORD DUE AT COURT OF APPEALS:


                                                                                C21 -000001077




                                                                          RECEIVED \H
                                                                     COURT OF CRIMINAL APPEALS
                                                                            JUL 312015

                                                                         AbelAcosta, Cleric
                  IN THE 403RD DISTRICT COURT
                    TRAVIS COUNTY, TEXAS




                                   Cause No.
EX PARTE                           D-l-DC-12-201718
Brandon Daniel,
           APPLICANT




                       NOTICE OF APPEAL



                             OFFICE OF CAPITAL WRITS
                             ROBERT ROMIG (No. 24060517)
                             (E-mail: Robert.Romig@ocw.texas.gov)
                             JEREMY SCHEPERS (No. 24084578)
                             (E-mail: Jeremy.Schepers@ocw.texas.gov)
                             ASHLEY STEELE (No. 24089245)
                             (E-mail: Ashley.Steele@ocw.texas.gov)
                             Post-Conviction Attorneys
                             Office of Capital Writs
                             1700 N. Congress Ave., Suite 460
                             Austin, Texas 78701
                             (512)463-8600
                             (512) 463-8590 (fax)

                             Attorneys for Applicant




                                                 Filed In The District Court
                                                     of Travis ApuitfcPexas
                                                on

                                                at_       ix nop
                                                               .__ M.
                                                 Velva L. Price, District Clerk
                                                            Ice, Distri
                      IN THE 403RD DISTRICT COURT
                         TRAVIS COUNTY, TEXAS




                                            Cause No.
EX PARTE                                    D-l-DC-12-201718
Brandon Daniel,
            APPLICANT




                             NOTICE OF APPEAL

      The Office of Capital Writs gives notice that it appeals this Court's order in
the above-numbered cause withdrawing its appointment as counsel to Brandon
Daniel. This appeal is taken to the Court of Criminal Appeals, pursuant to Article
44.02 of the Texas Code of Criminal Procedure and Rules 25.2 and 31.1 of the

Texas Rules of Appellate Procedure.


                                            Respectfully submitted,


DATED: July 22,2015                         By QOAM-^U^r^/
                                            Robert
                                                sit Romig             ^
                                            Office of Capital Writs
                          CERTIFICATE OF SERVICE


I, the undersigned, declare and certify that I have served the foregoing Notice of
Appeal to:

District Clerk                                      Judge Brenda Kennedy
Travis County Courthouse                            403rd District Court
P.O. Box 679003                                     P.O. Box 1748
Austin, TX 78767-9003                               Austin, TX 78767

Travis County District Attorney
c/o Lisa Stewart
P.O. Box 1748
Austin, Texas 78767

Brandon Daniel
TDCJ # 999589
TDCJ Polunsky Unit
3872 FM 350 South
Livingston, TX 77351

   This certification is executed on July 22,2015, at Austin, Texas.

   I declare under penalty ofperjury that the foregoing is true and correct to the
best of my knowledge.


                                       Robert Romig